1
2
3
4
5
6                              UNITED STATES DISTRICT COURT
7                            SOUTHERN DISTRICT OF CALIFORNIA
8
9    THERESA BROOKE,                                       Case No.: 18-CV-2580-CAB(WVG)
10                                        Plaintiff,
                                                           ORDER DENYING MOTION TO
11   v.                                                    VACATE ENE CONFERENCE
12   HARNEY HOSPITALITY, LP d/b/a
                                                           [Doc. No. 21.]
     BEST WESTERN PLUS HACIENDA
13
     HOTEL OLD TOWN,
14                                     Defendant.
15
16         Plaintiff seeks vacatur of the March 28, 2019 ENE and related dates while her appeal
17   proceeds before the Ninth Circuit Court of Appeals. The Ninth Circuit has cautioned
18   district courts not to delay proceedings when disposition on the merits of claims can be
19   accomplished without the delay in processing the interlocutory appeal. See, e.g., California
20   v. Azar, 911 F.3d 558, 584 (9th Cir. 2018). Given that a federal claim remains in this case,
21   that neither party has sought and been granted a stay of this action, and that the Ninth
22   Circuit has not issued a formal stay, Plaintiff’s motion is DENIED. See generally Fed. R.
23   App. Proc. 8. Accordingly, the Court’s prior Order setting the ENE (Doc. No. 9) remains
24   in full effect unless a formal stay issues.
25         IT IS SO ORDERED.
26   DATED: March 8, 2019
27
28

                                                       1
                                                                             18-CV-2580-CAB(WVG)
